Citation Nr: 1632926	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral Achilles tendonitis.

2. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran  represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel




INTRODUCTION


The Veteran served on active duty from January 1975 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of February 2010 and April 2014 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board decides Issue 1 below.  The Board REMANDS Issue 2 to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral Achilles tendonitis is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral Achilles tendonitis are met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The United States Court of Appeals for the Federal Circuit has held that a Veteran must satisfy a three-element test to establish service connection.  Specifically, the Veteran must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

The Veteran was treated in service for bilateral Achilles tendonitis, and L.C., his family nurse practitioner, submitted a well-reasoned nexus opinion linking his current symptoms to this in-service treatment.  Thus, the second and third prongs of a service connection claim are met.  This appeal turns on the first prong of a service connection, current disability.

L.C. examined the Veteran in September 2010, noting the Veteran complained of "Achilles pain x years, worse with increased walking and standing."  The examination revealed the Achilles tendons were "WNL," i.e., within normal limits.  Despite this finding, L.C. added "Tendonitis of the Achilles Tendon" to the Veteran's list of "Chronic Illnesses."  In contrast, when VA examined the Veteran in October 2015, the examiner found the Veteran "does not have a current diagnosis association with any claimed condition" because "the condition has resolved," i.e., the Veteran did not have a current disability.

The Board could order further medical inquiry to develop the claim, but the Board finds it would not materially assist it determining the appeal.  Resolving doubt in favor of the Veteran, the Board finds the first prong of the service connection claim met, and it grants the appeal.  


ORDER

Service connection for bilateral Achilles tendonitis is granted.   



REMAND

The Veteran claimed a TDIU in October 2013.  The Veteran, in his application, stated his service-connected sleep apnea, which VA has rated as 50 percent disabling, prevented him from working.  

The Veteran's former employer submitted a VA Form 21-4192 on April 16, 2014.  The employer noted the employer's government contract ended, and the Veteran "retired due to health issues such as sleep apnea, chronic gout flares, and hearing loss."

VA examined the Veteran on April 22, 2014 for the TDIU claim, and the examiner found the sleep apnea did not prevent him from "either physical or sedentary employment."  However, the examiner did not consider the combined effects of the Veteran's six other service connected disabilities1 in his analysis, so the Board is ordering a new examination before deciding the appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities.

The examiner should provide an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment by reason of the COMBINED EFFECTS of all of his service-connected disabilities (sleep apnea, degenerative joint disease of the right elbow, tinnitus, degenerative joint disease of the right hand, residuals of kidney stones, low back, and hearing loss in the left ear).  In so doing, the examiner should identify the functional limitation caused by each disability or combination of disabilities and explain how, if at all, the limitation would impact the Veteran's ability to work.  

The examiner may take into account the Veteran's prior education and work experience, but may not take into account the Veteran's advanced age or the effect of any non-service connected disabilities.  

If the examiner finds that consultation with another specialist is required to determine whether the Veteran is unemployable by reason of the COMBINED EFFECTS of his service-connected disabilities (if, for example, consultation with a mental health professional is required), such consultation should be achieved.

2. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


